Case 2:20-cv-04423-AB-SK Document 54 Filed 10/02/20 Page 1 of 11 Page ID #:1179



1                                                                             JS-6
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10   MARK’S ENGINE COMPANY NO.                 Case No. 2:20-cv-04423-AB-SK
     28 RESTAURANT, LLC, a limited
11   liability company,
12
                               Plaintiff,      ORDER GRANTING DEFENDANT
13                                             TRAVELERS PROPERTY
     v.                                        CASUALTY COMPANY OF
14                                             AMERICA’S MOTION TO DISMISS
                                               PLAINTIFF’S FIRST AMENDED
15   THE TRAVELERS INDEMNITY                   COMPLAINT
     COMPANY OF CONNECTICUT, a
16
     corporation; ERIC GARCETTI, an
17   individual; and DOES 1 TO 25,
18   inclusive,

19                             Defendants.
20
21
22
           I.    INTRODUCTION
23
           Pending before the Court is Defendant Travelers Property Casualty Company of
24
     America’s (“Travelers” or “Defendant”) Motion to Dismiss. (ECF 28.) The motion
25
     has been fully briefed and the Court heard oral arguments on this matter on September
26
     4, 2020. (ECF 50.) For the following reasons, the motion is GRANTED and this
27
     matter is DISMISSED WITH PREJUDICE.
28
                                             1.
Case 2:20-cv-04423-AB-SK Document 54 Filed 10/02/20 Page 2 of 11 Page ID #:1180



1
2          II.    BACKGROUND
3          Plaintiff Mark’s Engine Company No. 28 Restaurant, LLC (“Plaintiff”) owns
4    and operates a restaurant in downtown Los Angeles. (FAC ⁋ 1.) In September 2019,
5    Plaintiff obtained insurance coverage (the “Policy”) from Travelers that covers “losses
6    including, but not limited to, business income losses at [Plaintiff’s] restaurant.” (FAC
7    ⁋ 6.) The Policy includes provisions for “Business Income and Extra Expense
8    Coverage” in the case Civil Authority orders closure of the restaurant. (Id. ⁋ 11.)
9    The Policy states that a covered cause of loss under the policy includes “direct
10   physical loss or direct physical damage unless the loss is specifically excluded or
11   limited in the Policy.” (Id. ⁋ 13.) The Policy specifically excludes “loss or damage
12   caused by or resulting from any virus.” (ECF 29-2 at 212.)
13         In March 2020, like many other businesses, Plaintiff had to significantly adjust
14   its operations due to COVID-19. (See FAC at ⁋ 22.) Specifically, Plaintiff has “been
15   forced to . . . begin the termination process for dozens of its employees” and to deal
16   with employees who “refused to work out of fear of contracting the novel
17   Coronavirus.” (Id. at ⁋⁋ 22-23.) Mayor Eric Garcetti (“Garcetti”) issued an order
18   requiring restaurants to close all but take-out and delivery services due to the “dire
19   risks of exposure with the contraction of COVID-19 and evidence of physical damage
20   to property.” (Id. at ⁋ 18.) Garcetti “direct[ed] all non-essential businesses to be
21   closed in Los Angeles,” and Plaintiff states that, “[e]xcept for delivery or takeout,” the
22   order “caused a complete and total shutdown of Plaintiff’s business operations.” (Id.
23   at ⁋⁋ 18, 22.)
24          On April 15, 2020, Plaintiff filed a lawsuit in Los Angeles Superior Court
25   seeking declaratory judgment as to the applicability of the insurance policy to the
26   insured premises. (ECF 1-2.) Plaintiff also asserted causes of action for breach of the
27   implied covenant of good faith and fair dealing and violation of Cal. Insurance Code
28   Section 790.03. (Id.) On May 15, 2020, the case was removed to federal court and on
                                            2.
Case 2:20-cv-04423-AB-SK Document 54 Filed 10/02/20 Page 3 of 11 Page ID #:1181



1    May 22, 2020, Defendant Travelers Indemnity Company of Connecticut filed a
2    Motion to Dismiss. (ECF 1, 13, 14.) On May 29, 2020, Plaintiff filed its First
3    Amended Complaint (“FAC”), replacing Defendant Travelers Indemnity Company of
4    Connecticut with Defendant Travelers Property Casualty Company of America
5    (“Travelers”) and mooting the pending Motion to Dismiss. (ECF 21, 25.) Plaintiff
6    also filed a Motion to Remand which was denied on July 27, 2020. (ECF 22, 39.)
7          The FAC included four causes of action: (1) declaratory relief; (2) breach of
8    contract; (3) breach of implied covenant of good faith and fair dealing; and (4)
9    violation of Business & Professions Code § 17200. (See generally FAC.) On June
10   12, 2020, Travelers filed a Motion to Dismiss. (ECF 28, 29.) Defendant attached a
11   copy of the Policy to its Motion. (ECF 29-2.) Plaintiff opposed the Motion and the
12   Court heard oral arguments on September 4, 2020. (ECF 34, 50.)
13         Defendant asserts two main arguments: (1) Plaintiff is not entitled to coverage
14   under either the Civil Authority or Business Income and Extra Expense Coverage; (2)
15   even if Plaintiff could show that the Policy provisions apply, the Virus Exclusion
16   provision expressly denies coverage in this instance. (See Mot. at 9-10, 14.) Plaintiff
17   argues that (1) where a government-mandated shutdown impedes operations or access
18   to an insured property, Civil Authority coverage applies; (2) it is entitled to coverage
19   because the order caused “physical loss of” its property; and (3) the Virus Exclusion
20   does not apply because the “physical loss” resulted from the government order, not the
21   coronavirus. (Opp’n at 5-6, 7-13.) Both parties have submitted supplemental
22   authorities from other courts, including ones in California and this district. (ECF 41,
23   42, 46, 47, 48, 49, 51.)
24         III.   THE INSURANCE POLICY
25         The parties’ arguments center on three provisions of the Policy: Civil Authority
26   Coverage, Business Income and Extra Expense Coverage, and the Virus Exclusion
27   endorsement.
28
                                               3.
Case 2:20-cv-04423-AB-SK Document 54 Filed 10/02/20 Page 4 of 11 Page ID #:1182



1                  A.     Civil Authority Coverage
2           The Civil Authority provision covers losses and expenses “caused by action of
3    civil authority that prohibits access to the described premises.” (ECF 29-2 at 99.)
4    “The civil authority action must be due to direct physical loss of or damage to
5    property . . . caused by or resulting from a Covered Cause of Loss.” (Id.)
6                  B.     Business Income and Extra Expense Coverage
7           The Business Income provision provides that Defendant “will pay for the actual
8    loss of Business Income you sustain due to the necessary ‘suspension’ of your
9    ‘operations’ during the ‘period of restoration’. The ‘suspension’ must be caused by
10   direct physical loss of or damage to property at the described premises. The loss or
11   damage must be caused by or result from a Covered Cause of Loss. . . .” (Id. at 86-
12   87.)
13          Plaintiff’s Extra Expense coverage provides, in relevant part: “Extra Expense
14   means reasonable and necessary expenses you incur during the ‘period of restoration’
15   that you would not have incurred if there had been no direct physical loss of or
16   damage to property caused by or resulting from a Covered Cause of Loss. (Id. at 87.)
17                 C.     Virus Exclusion Provision
18          The Policy also contains an endorsement entitled, “EXCLUSION OF LOSS
19   DUE TO VIRUS OR BACTERIA.” (Id. at 212.) This exclusion applies to action of
20   the civil authority, business income, and extra expense provisions. (Id.) It reads as
21   follows: “We will not pay for loss or damage caused by or resulting from any virus,
22   bacterium or other microorganism that induces or is capable of inducing physical
23   distress, illness or disease.” (Id.)
24          IV.    LEGAL STANDARD
25          A motion to dismiss under Rule 12(b)(6) challenges the legal sufficiency of the
26   claims stated in the complaint. See Fed. R. Civ. P. 12(b)(6). To survive a motion to
27   dismiss, the plaintiff’s complaint “must contain sufficient factual matter, accepted as
28   true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
                                                   4.
Case 2:20-cv-04423-AB-SK Document 54 Filed 10/02/20 Page 5 of 11 Page ID #:1183



1    662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
2    A claim is facially plausible “when the plaintiff pleads factual content that allows the
3    court to draw the reasonable inference that the defendant is liable for the misconduct
4    alleged.” Iqbal, 556 U.S. at 678. A complaint that offers mere “labels and
5    conclusions” or “a formulaic recitation of the elements of a cause of action will not
6    do.” Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009) (citing
7    Iqbal, 556 U.S. at 678). In reviewing a Rule 12(b)(6) motion, a court “must accept as
8    true all factual allegations in the complaint and draw all reasonable inferences in favor
9    of the nonmoving party.” Retail Prop. Trust v. United Bhd. of Carpenters & Joiners of
10   Am., 768 F.3d 938, 945 (9th Cir. 2014). Thus, “[w]hile legal conclusions can provide
11   the complaint’s framework, they must be supported by factual allegations. When there
12   are well-pleaded factual allegations, a court should assume their veracity and then
13   determine whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S.
14   at 679.
15         V.     ANALYSIS
16                A.     Plaintiff Fails to Plausibly Allege than Any Policy Term
17                       Applies.
18         The Civil Authority, Business Income, and Extra Expense provisions all contain
19   identical language regarding what conditions trigger coverage: “direct physical loss of
20   or damage to property.” (ECF 29-2 at 86-86, 99, 212.) Absent either direct physical
21   loss of or damage to the property, Plaintiff cannot show that coverage applies. The
22   Court finds persuasive the reasoning of the Honorable Steven V. Wilson who
23   addressed identical policy language as it relates to COVID-19 with parties whose
24   arguments mirrored those made before this Court:1
25
           Although “[a]s a general rule, a district court may not consider any material
26
27
     1
      The Court notes that in adopting the reasoning of Judge Wilson, it has changed the text
28   only to the extent that it reflects the records cites for this matter.
                                                 5.
Case 2:20-cv-04423-AB-SK Document 54 Filed 10/02/20 Page 6 of 11 Page ID #:1184



1         beyond the pleadings in ruling on a Rule 12(b)(6) motion,” a court can consider
2         extrinsic material when its “authenticity . . . is not contested and the plaintiff’s
          complaint necessarily relies on them.” Lee v. City of Los Angeles, 250 F.3d 668,
3         688 (9th Cir. 2001) (citation and quotation marks omitted). Plaintiff does not
4         contest the authenticity of the insurance policy attached to Defendant’s
          memorandum. See generally Opp’n. Because Plaintiff seeks to recover under
5         the Policy, see generally ECF 21, the FAC necessarily relies on the Policy.
6         Therefore, the Court will consider the language contained directly in the Policy
          in resolving this motion. See Khoury Investments Inc. v. Nationwide Mutual Ins.
7         Co., 2013 WL 12140449, at *2 (C.D. Cal. 2013) (citing United States ex rel.
8         Lee v. Corinthian Colls., 655 F.3d 984, 999 (9th Cir. 2011)) (“Because
          Plaintiffs refer to this insurance policy in their FAC and their claim for breach
9         of contract relies on the terms of the policy . . . . , this document would likely be
10        appropriate for judicial notice as ‘unattached evidence on which the complaint
          necessarily relies.’”).
11
12        “When interpreting a policy provision, we must give terms their ordinary and
          popular usage, unless used by the parties in a technical sense or a special
13        meaning is given to them by usage.” Palmer v. Truck Ins. Exch., 21 Cal. 4th
14        1109, 1115 (1999) (citation and quotation marks omitted). The property
          insurance Policy at issue here requires “direct physical loss of or damage to
15        property” for recovery under the civil authority provision, [the business income
16        provision, and the extra expense provision]. ECF 29-2 at 86-87, 99.
17        Under California law, losses from inability to use property do not amount to
18        “direct physical loss of or damage to property” within the ordinary and popular
          meaning of that phrase. Physical loss or damage occurs only when property
19        undergoes a “distinct, demonstrable, physical alteration.” MRI Healthcare Ctr.
20        of Glendale, Inc. v. State Farm Gen. Ins. Co., 187 Cal. App. 4th 766, 779
          (2010) (citation and quotation marks omitted). “Detrimental economic impact”
21        does not suffice. Id. (citation and quotation marks omitted); see also Doyle v.
22        Fireman’s Fund Ins. Co., 21 Cal. App. 5th 33, 39 (2018) (“[D]iminution in
          value is not a covered peril, it is a measure of loss” in property insurance).
23
24        An insured cannot recover by attempting to artfully plead impairment to
          economically valuable use of property as physical loss or damage to property.
25
          For example, in MRI Healthcare Ctr., the court held that lost use of an MRI
26        machine after it was powered off did not qualify as a “direct physical loss.”
          187 Cal. App. 4th at 789. Likewise, in Ward General Ins. Servs., Inc. v.
27
          Employers Fire Ins. Co., 114 Cal. App. 4th 548 (2003), the court held that a
28        loss of valuable electronic data did not qualify as “direct physical loss or
                                              6.
Case 2:20-cv-04423-AB-SK Document 54 Filed 10/02/20 Page 7 of 11 Page ID #:1185



1         damage” without any physical alteration to the storage media. 114 Cal. App. 4th
2         at 555-56. Finally, in Doyle, 21 Cal. App. 5th 33 (2018), the court held that
          purchasing counterfeit wine did not count as a loss to the wine covered by a
3         property insurance policy without a physical alteration to the insured property.
4         21 Cal. App. 5th at 38-39.

5         Plaintiff’s FAC attempts to make precisely this substitution of impaired use or
6         value for physical loss [of] or damage. Plaintiff only plausibly alleges that in-
          person dining restrictions interfered with the use or value of its property–not
7         that the restrictions caused direct physical loss or damage.
8
          Plaintiff characterizes in-person dining restrictions as “labeling of the insured
9         property as nonessential.” FAC at ⁋ 19. That “labeling” surely carries
10        significant social, economic, and legal consequences. But it does not physically
          alter any of Plaintiff’s property.
11
12        Plaintiff’s FAC appears to suggest that Plaintiff’s business hardships resulted
          from the physical action of the novel coronavirus itself, which “infects and
13        stays on surfaces of objects or materials . . . for up to twenty-eight days.” Id. at
14        ⁋ 16. However, Plaintiff does not allege that the virus “infect[ed]” or “stay[ed]
          on surfaces of” its insured property. Whatever physical alteration the virus may
15        cause to property in general, nothing in the FAC plausibly supports an inference
16        that the virus physically altered Plaintiff’s property, however much the public
          health response to the virus may have affected business conditions for
17        Plaintiff’s restaurant. Even if Plaintiff could somehow recover for physical loss
18        or damage to other property, such loss or damage could hardly qualify as
          “direct.” See MRI Healthcare Ctr., 187 Cal. App. 4th at 779 (internal citation
19        and quotation marks omitted) (“[D]irect means [w]ithout intervening persons,
20        conditions, or agencies; immediate.”).
21        Plaintiff attempts to circumvent the plain language of the Policy by
22        emphasizing its disjunctive phrasing – “direct physical loss of or damage to
          property,” ECF 29-2 at 87, 99–and insisting that “loss [of],” unlike “damage,”
23        encompasses impaired use. To support this argument, Plaintiff relies on Total
24        Intermodal Servs. Inc. v. Travelers Prop. Cas. Co. of Am., 2018 WL 3829767
          (C.D. Cal. 2018). In Total Intermodal, the court concluded that giving separate
25
          effect to “loss [of]” and “damage” in the phrase, “direct physical loss or
26        damage,” required recognizing coverage for “the permanent dispossession of
          something.” Id. at *4.
27
28
                                              7.
Case 2:20-cv-04423-AB-SK Document 54 Filed 10/02/20 Page 8 of 11 Page ID #:1186



1          Even if the Policy covers “permanent dispossession” in addition to physical
2          alteration, that does not benefit Plaintiff here. Plaintiff’s FAC does not allege
           that it was permanently dispossessed of any insured property. See generally
3          FAC. As far as the FAC reveals, while public health restrictions kept the
4          restaurant’s “large groups” and “happy-hour goers” at home instead of in the
           dining room or at the bar, Plaintiff remained in possession of its dining room,
5          bar, flatware, and all of the accoutrements of its [restaurant.] FAC at ⁋ 8.
6          Next, to the extent Plaintiff relies on this Court’s order in Total Intermodal for
7    the proposition that “direct physical loss of” encompasses deprivation of property
8    without physical change in the condition of the property (Opp’n at 11-12), the Court
9    notes that such an interpretation of any insurance policy would be without any
10   “manageable bounds.” See Plan Check Downtown III, LLC v. AmGuard Insurance
11   Company, et al., No. 2:20-cv-06954-GW-SK at 7 (Sept. 10, 2020) (distinguishing
12   Total Intermodal, 2018 WL 3829767, No. 17-cv-04908 (C.D. Cal. July 11, 2018)
13   from COVID-19 business closure).
14         Lastly, the Court alternatively concludes that Plaintiff suffered no complete
15   “direct physical loss of” its property as it always had complete access to the premises
16   even after the order was issued. The only individuals who could potentially claim
17   “direct physical loss of” access to the premises would be patrons who were no longer
18   allowed to dine in. And even then, the Policy is between Plaintiff and Defendant, not
19   restaurant goers and Defendant.
20         The Court concludes that Plaintiff has not alleged facts plausibly supporting an
21   inference that it is entitled to coverage under the Policy.
22                B.     Even Assuming Plaintiff Could Plausibly Allege “Direct
23                       Physical Loss Of or Damage To” Its Premises, the Virus
24                       Exemption Precludes Coverage.
25         Although the Court finds that Plaintiff fails to plausibly allege that that it
26   suffered a “physical loss of or damage to” its premises by having to shift its business
27   operations, the Court further finds that even if Plaintiff was able to show that it
28
                                                8.
Case 2:20-cv-04423-AB-SK Document 54 Filed 10/02/20 Page 9 of 11 Page ID #:1187



1    suffered such loss or damage, coverage would be precluded under the virus exemption
2    provision.
3          The virus provision clearly and unequivocally exempts “loss or damage caused
4    by or resulting from any virus.” (ECF 29-2 at 212.) Plaintiff’s FAC clearly
5    demonstrates that all alleged loss or damage was both caused by and resulted from the
6    novel coronavirus. The FAC alleges that Mayor Garcetti issued the order because of
7    “the dire risks of exposure with the contraction of COVID-19 and evidence of
8    physical damage to property.” (FAC ⁋ 18.) Plaintiff also states that it shut down its
9    business because employees had “refused to work out of fear of contracting the novel
10   Coronavirus.” (Id. at ⁋ 22.) And most tellingly, Plaintiff seeks declaratory relief “due
11   to physical loss or damage from the Coronavirus.” (Id. at ⁋ 28.) The virus exemption
12   applies here and precludes all coverage.
13                C.     All Causes of Action Fail Because They Are Premised Upon an
14                       Inapplicable Policy.
15         Plaintiff’s first cause of action fails because Plaintiff has failed to provide a
16   cognizable legal theory or set of facts about the Policy that would allow the Court to
17   provide declaratory relief, this cause of action fails. See Native Vill. of Noatak v.
18   Blatchford, 38 F.3d 1505, 1514 (9th Cir. 1994) (“The district court, . . . may grant
19   declaratory relief only when there is an actual case or controversy; a declaratory
20   judgment may not be used to secure judicial determination of moot questions.”),
21   overruled on other grounds by Bd. of Trs. of Glazing Health & Welfare Tr. v.
22   Chambers, 941 F.3d 1195 (9th Cir. 2019); see also Amaral v. Wachovia Mortg. Corp.,
23   692 F. Supp. 2d 1226, 1236 & n.3 (E.D. Cal. 2010) (dismissing two of three requested
24   declarations in part because “a determination as to whether Plaintiffs [were] entitled to
25   the third requested declaration [would] involve an analysis of the issues surrounding
26   the first two with no need for separate declarations on all three matters”).
27         Next Plaintiff’s second cause of action fails because Travelers did not withhold
28   benefits due because no conditions triggered coverage, and even if they had, coverage
                                              9.
Case 2:20-cv-04423-AB-SK Document 54 Filed 10/02/20 Page 10 of 11 Page ID #:1188



1    would have been excluded under the virus provision. “[T]he failure of [a policy’s]
2    conditions precedent is a complete defense to [an insured’s] breach of contract claim.”
3    1231 Euclid Homeowners Ass’n v. State Farm Fire & Cas. Co., 135 Cal. App. 4th
4    1008, 1020–21 (Ct. App. 2006); see also Love v. Fire Ins. Exch., 221 Cal. App. 3d
5    1136, 1151 n.10 (Ct. App. 1990) (quoting Kornblum et al., Cal. Practice Guide: Bad
6    Faith § 4:28, pp. 4–9) (emphasis omitted) (“[A]bsent an actual withholding of benefits
7    due, there is no breach of contract.”).
8          Plaintiff’s third cause of action similarly fails because “[w]here benefits are
9    withheld for proper cause, there is not breach of the implied covenant.” Love v. Fire
10   Ins. Exch., 221 Cal. App. 3d 1136, 1151 (1990).
11         And finally, Plaintiff’s fourth cause of action fails because it is premised upon
12   the above claims which also fail. See Aleksick v. 7-Eleven, Inc., 205 Cal. App. 4th
13   1176, 1185 (Ct. App. 2012); Krantz v. BT Visual Images, LLC, 89 Cal. App. 4th 164,
14   178 (Ct. App. 2001) (finding viability of a UCL claim “stand[s] or fall[s] depending
15   on the fate of the antecedent substantive causes of action”); see also Glenn K. Jackson
16   Inc. v. Roe, 273 F.3d 1192, 1203 (9th Cir. 2001) (finding Section 17200 claim failed
17   where underlying negligence and fraud claims failed). Further, the Court has
18   concluded that Plaintiff was not entitled to recover under the Policy on the facts
19   alleged in the FAC based on the “ordinary and popular sense” of the Policy language.
20   Palmer, 21 Cal. 4th at 1115. And because “the ordinary and popular sense” of the
21   Policy language does not support recovery on these facts, Plaintiff cannot plausibly
22   allege that the Policy constitutes fraudulent, unfair, or unlawful conduct giving rise to
23   UCL liability. See Glenn K. Jackson Inc. v. Roe, 273 F.3d 1192, 1203 (9th Cir. 2001)
24   (citing Cel-Tech Comms., Inc. v. Los Angeles Cellular Telephone Co., 20 Cal. 4th 163,
25   182 (1999)) (“[T]he breadth of [the UCL] does not give a plaintiff license to ‘plead
26   around’ the absolute bars to relief contained in other possible causes of action by
27   recasting those causes of action as one for unfair competition.”).
28
                                               10.
Case 2:20-cv-04423-AB-SK Document 54 Filed 10/02/20 Page 11 of 11 Page ID #:1189



1          VI.   CONCLUSION
2          For the reasons above, the Court GRANTS Defendant’s Motion to Dismiss the
3    FAC. The Court finds that even if Plaintiff plausibly alleged coverage under the
4    Policy, the Virus Exemption provision would preclude all coverage such that
5    Travelers would have no duty to perform under—or breach—the Policy. Accordingly,
6    amendment would be futile and this matter is DISMISSED WITH PREJUDICE.
7
8
9    Dated: October 02, 2020        _______________________________________
10                                  HONORABLE ANDRÉ BIROTTE JR.
                                    UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             11.
